Avalon Holdings Corporation One American Way Ÿ Warren, OH44484-5555 Ÿ Phone: (330) 856-8800 Ÿ Fax: (330) 856-8480 June 17, 2011 Ms. Pamela A. Long Assistant Director Securities and Exchange Commission Division of Corporation Finance Mail Stop 7010 Washington, DC20549-0404 Re: Request for an additional ten business days to respond to theComment Letter dated June 16, 2011 relating to Avalon Holdings Corporation’s Form 10-K for the year ended December 31, 2010 and Schedule 14A Dear Ms. Long: I am requesting an additional ten business days to respond to your comment letter dated June 16, 2011, due to the personnel being on vacation who are responsible for responding to the letter. Sincerely, AVALON HOLDINGS CORPORATION /s/Timothy C. Coxson Timothy C. Coxson Chief Financial Officer
